Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 1 of 14 PageID 353




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION




TONY M. HAYWARD,


                  Petitioner,

vs.                                          Case No. 3:18-cv-709-J-39PDB

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                     ORDER

                             I.   INTRODUCTION

      On May 30, 2018, pursuant to the mailbox rule, Petitioner,

Tony M. Hayward, initiated this case by filing a typewritten

document entitled Petition for Writ of Habeas Corpus (Doc. 1).            On

August 3, 2018, pursuant to the mailbox rule, he filed an Amended

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a

Person in State Custody (Petition) (Doc. 8).            He challenges his

state court (Duval County) conviction for three counts of sale or

delivery of cocaine.     Id. at 1.    He presents two grounds for habeas

relief: (1) the trial court illegally sentenced him as a habitual

felony offender, and (2) the trial court erred in imposing a
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 2 of 14 PageID 354



habitual felony offender sentence by relying on a prior conviction

for possession of marijuana. Id. at 5, 8.

      Respondents filed a Response and Motion to Dismiss (Response)

(Doc. 10).        Petitioner filed a Reply to Respondents’ Response

(Reply) (Doc. 11).1       See Order (Doc. 9).        Apparently admitting

untimeliness of his federal habeas petition, Petitioner asserts he

satisfies the requirements for the actual innocence gateway to

federal habeas review.        (Doc. 11 at 1).

                        II.    EVIDENTIARY HEARING

      Petitioner carries the burden to establish a need for an

evidentiary hearing.         See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).              In this case, the Court can

"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003),    cert.    denied,    541   U.S.   1034   (2004).     Accordingly,

Petitioner is not entitled to an evidentiary hearing.           Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).




1With respect to the Petition, Response, Reply, and all exhibits,
the Court will reference the page numbers assigned by the
electronic filing system.

                                      2
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 3 of 14 PageID 355



                             III.   TIMELINESS

      Pursuant to the Antiterrorism and Effective Death Penalty Act

(AEDPA), there is a one-year period of limitation:

           (d)(1) A 1-year period of limitation shall apply to
      an application for a writ of habeas corpus by a person
      in custody pursuant to the judgment of a State court.
      The limitation period shall run from the latest of -

                 (A) the date on which the judgment became
            final by the conclusion of direct review or
            the expiration of the time for seeking such
            review;

                 (B) the date on which the impediment to
            filing an application created by State action
            in violation of the Constitution or laws of
            the United States is removed, if the applicant
            was prevented from filing by such State
            action;

                 (C) the date on which the constitutional
            right asserted was initially recognized by the
            Supreme Court, if the right has been newly
            recognized by the Supreme Court and made
            retroactively    applicable   to   cases    on
            collateral review; or

                 (D) the date on which the factual
            predicate of the claim or claims presented
            could have been discovered through the
            exercise of due diligence.

           (2) The time during which a properly filed
      application   for   State   post-conviction   or   other
      collateral review with respect to the pertinent judgment
      or claim is pending shall not be counted toward any
      period of limitation under this subsection.

28 U.S.C. § 2244(d).




                                     3
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 4 of 14 PageID 356



      Respondents contend Petitioner has failed to comply with the

limitation     period    described       above.      Response     at   6-9.

Additionally, Respondents assert Petitioner is not entitled to the

extraordinary remedy of equitable tolling.          Id. at 10-14.

      After a thorough review of the record, the Court concludes

the Petition is untimely filed.          The procedural history shows the

state filed a Notice of Intent to Classify Defendant as an Habitual

Felony Offender (Doc. 10-2 at 2) relying on two prior convictions:

the prior conviction and sentence for sale of cocaine, on August

14, 1998 (Pinellas County conviction), and the prior conviction

and sentence for possession of more than twenty grams of cannabis,

on March 6, 2012 (Duval County conviction).               Petitioner pled

guilty to the charged offenses (three counts of sale or delivery

of cocaine).     (Doc. 10-3 at 2-3).         Judgement and sentence were

entered on March 12, 2013 for three counts of sale, manufacture,

or delivery of cocaine.          (Doc. 10-4 at 2-8).         For habitual

offender purposes, the sentencing packet included a record of the

following prior offenses:      case no. 98-09332 (Pinellas County) for

one count of trafficking in cocaine, multiple counts of sale of

cocaine, and multiple counts of possession of cocaine; case no.

2011-CF-012441 (Duval County) for one count of possession of more

than twenty grams of cannabis.       (Doc. 10-5).




                                     4
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 5 of 14 PageID 357



      After conviction, Petitioner did not appeal.                 The conviction

would    have    become    final      on   Thursday,    April    11,   2013    (upon

expiration of the thirty-day period in which to appeal the judgment

and sentence); however, during the thirty-day period, on April 1,

2013, Petitioner filed a Rule 3.800(a) motion.                   (Doc. 10-6 at 4-

6).     Thus, the limitation period remained tolled.                   The circuit

court denied the motion.              Id. at 7.        Petitioner appealed the

denial of his first Rule 3.800(a) motion, id. at 8-9, and the First

District Court of Appeal (1st DCA) affirmed per curiam on October

17, 2013.       (Doc. 10-8 at 2).          The mandate issued on November 13,

2013.     Id. at 4.        Meanwhile, while the limitation period was

tolled, Petitioner filed his second Rule 3.800(a) motion on July

15, 2013.    (Doc. 10-9 at 4-7).           Notably, in support of this motion,

Petitioner      attached   a    “No    Information”     for     case   no.   98-9333

(Pinellas County), dated August 11, 1998.                     (Doc. 10-9 at 11).

However, this was not the Pinellas County case referenced in the

sentencing packet nor in the habitual offender notice. 2                         The

circuit court denied the second Rule 3.800(a) motion.                   Id. at 12.

Petitioner appealed.           Id. at 13.       On December 20, 2013, the 1st

DCA affirmed per curiam.           (Doc. 10-11 at 4).         The mandate issued



2 To be clear, the Pinellas County case referenced in the
sentencing packet and the habitual felony offender notice is case
no. 98-09332, not 98-09333.


                                            5
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 6 of 14 PageID 358



on Monday, January 13, 2014.         Id. at 3.      Thus, the limitation

period remained tolled up to and including January 13, 2014.

       The one-year limitation period began to run on Tuesday,

January 14, 2014 and expired on Wednesday, January 14, 2015.

Petitioner did not file his federal petition until May 30, 2018,

pursuant to the mailbox rule.

      The filing of the third Rule 3.850 motion on December 11,

2015, pursuant to the mailbox rule, did not toll the federal one-

year limitation period because it had already expired on January

13, 2014.    (Doc. 10-16 at 5-9).        See Webster v. Moore, 199 F.3d

1256, 1259 (11th Cir.) (per curiam), cert. denied, 531 U.S. 991

(2000) ("Under '2244(d)(2), even 'properly filed' state court

petitions must be 'pending' in order to toll the limitations

period.    A state court petition like [Petitioner]'s that is filed

following the expiration of the limitations period cannot toll

that period because there is no period remaining to be tolled.").

Indeed, "once a deadline has expired, there is nothing left to

toll. A state court filing after the federal habeas filing deadline

does not revive it."        Sibley v. Culliver, 377 F.3d 1196, 1204

(11th Cir. 2004).       Neither did the filing of the fourth Rule

3.800(a) motion on March 3, 2017, pursuant to the mailbox rule.

(Doc. 10-16 at 11-26).




                                     6
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 7 of 14 PageID 359



      Based on the history outlined above, the federal petition

filed in May, 2018 is untimely and due to be dismissed unless

Petitioner can establish that equitable tolling of the statute of

limitations is warranted.         In his Reply, Petitioner does not

contend he is entitled to equitable tolling of the limitation

period; he does however claim actual innocence.

      To the extent Petitioner contends he is entitled to equitable

tolling of the limitation period in his Petition at 14-15, he has

failed to establish equitable tolling is warranted.              Damren v.

Fla., 776 F.3d 816, 821 (11th Cir. 2015) (per curiam), cert.

denied, 137 S. Ct. 830 (2017).            In order to be entitled to

equitable tolling a petitioner is required to demonstrate two

criteria: (1) the diligent pursuit of his rights and (2) some

extraordinary circumstance that stood in his way and that prevented

timely filing.     Agnew v. Fla., No. 16-14451-CIV, 2017 WL 962489,

at *5 (S.D. Fla. Feb. 1, 2017), report and recommendation adopted

by 2017 WL 962486 (S.D. Fla. Feb. 22, 2017).            Equitable tolling

is an extraordinary remedy, employed in “rare and exceptional

circumstances and typically applied sparingly.”             Cadet v. Fla.

Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017) (quotations

and citation omitted), cert. denied, 138 S. Ct. 1042 (2018).

      As such, a petitioner must make a showing of extraordinary

circumstances that “are both beyond his control and unavoidable


                                     7
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 8 of 14 PageID 360



even with diligence,” a hurdle not easily surmounted.              Howell v.

Crosby, 415 F.3d 1250, 1251 (11th Cir. 2005) (quotations and

citation omitted),       cert. denied, 546 U.S. 1108 (2006).              The

petitioner carries the burden of persuasion, and, in this instance,

Petitioner has not met this high hurdle.           Indeed, he has not pled

"enough facts that, if true, would justify an evidentiary hearing

on the issue."     Lugo v. Sec'y, Fla. Dep't of Corr., 750 F.3d 1198,

1209 (11th Cir. 2014) (quoting Hutchinson v. Fla., 677 F.3d 1097,

1099 (11th Cir. 2012)), cert. denied, 135 S. Ct. 1171 (2015).

      Petitioner asserts equitable tolling is warranted because he

was proceeding pro se in state court, unskilled in the law, and

reliant on the advice of inmate law clerks.             Petition at 14-15.

A habeas petitioner’s lack of legal training and general ignorance

of   the    law   are   not    extraordinary    circumstances      justifying

equitable tolling.       Rivers v. United States, 416 F.3d 1319, 1323

(11th Cir. 2005) (per curiam) (procedural ignorance is not an

acceptable excuse); Perez v. Fla., 519 F. App’x 995, 997 (11th

Cir. 2013) (per curiam) (lack of legal education is an insufficient

excuse).    See Custodio v. Sec’y, Dep’t of Corr., No. 8:17-cv-1963-

T-02SPF, 2020 WL 1332029, at *2 (M.D. Fla. Mar. 23, 2020) (finding

lack of formal education, limited access to prison law clerks, and

incorrect    advice     from   inmate   law    clerks   not   to   constitute

extraordinary circumstances warranting equitable tolling).                 As


                                        8
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 9 of 14 PageID 361



expected of other litigants, pro se litigants “are deemed to know

of the one-year statute of limitations.”         Outler v. United States,

485 F.3d 1273, 1282 n.4 (11th Cir. 2007) (per curiam), cert.

denied, 552 U.S. 1232 (2008).            Furthermore, “any negligence or

incorrect advice by inmate law clerks is insufficient for equitable

tolling.”    Joubert v. McNeil, No. 08-23374-CIV, 2010 WL 451102,

at *1 (S.D. Fla. Feb. 8, 2010) (citing Marsh v. Soares, 223 F.3d

1217, 1220-21 (10th Cir.2000)).

      Petitioner has failed to show an extraordinary circumstance,

and he has not met the burden of showing equitable tolling is

warranted.    The record demonstrates he had ample time to exhaust

state remedies and prepare and file a federal petition.           The Court

is not persuaded Petitioner acted diligently.            Indeed, he failed

to file any tolling applications during the running of the un-

tolled period from January 14, 2014 through January 14, 2015.

Legal   precedence     teaches   equitable     tolling   should   be   used

sparingly, and in this instance, Petitioner has failed to show he

exercised due diligence.         Further, he has not identified some

extraordinary circumstance that stood in his way that prevented

timely filing, and an entire year passed after the lifting of the

tolling period in which he did not file any “properly filed

application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim”[.] 28 U.S.C. §


                                     9
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 10 of 14 PageID 362



 2244(d)(2).    Under these circumstances, equitable tolling is not

 warranted.

       Although, “[a]ctual innocence may provide a gateway for a §

 2254 petitioner to obtain a decision on the merits for an otherwise

 time-barred claim[,]”      Creel v. Daniels, No. 5:16-cv-00803-LSC-

 JEO, 2018 WL 2187797, at *2 (N.D. Ala. Apr. 12, 2018), report and

 recommendation adopted by 2018 WL 2184543 (N.D. Ala. May 11, 2018)

 (citing McQuiggin v. Perkins, 569 U.S. 383, 392 (2013)), to invoke

 the   fundamental   miscarriage    of    justice   exception   to   AEDPA’s

 statute of limitations, a habeas petitioner must make a credible

 showing of actual innocence with new reliable evidence that was

 not presented at trial.        See Rozzelle v. Sec’y, Fla. Dep’t of

 Corr., 672 F.3d 1000, 1011 (11th Cir.) (per curiam) (finding the

 alleged exception for AEDPA untimeliness requires a petitioner (1)

 to present “new reliable evidence . . . that was not presented at

 trial,” . . .     and (2) to show “that it is more likely than not

 that no reasonable juror would have found petitioner guilty beyond

 a reasonable doubt” in light of the new evidence) (citations

 omitted), cert. denied, 568 U.S. 914 (2012).

       Petitioner asserts he is actually innocent of his enhanced

 sentence as an habitual felony offender.            (Doc. 11 at 2).      He

 asserts the predicate offense of sale of cocaine from Pinellas

 County, case no. 93-09332, resulted in a “no information” and could


                                     10
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 11 of 14 PageID 363



 not be utilized to satisfy a habitual offender enhancement.               (Doc.

 11 at 2).      As noted previously, the documentation Petitioner

 relies upon to support this contention shows there was a “no

 information” in case no. 98-09333 (Pinellas County) (Doc. 10-9 at

 11) for sale/possession of cocaine, not in case no. 98-09332

 (Pinellas County), the Pinellas County conviction upon which the

 state court relied to sentence Petitioner as an habitual felony

 offender.   Therefore, there is no merit to Petitioner’s contention

 that the trial court relied on an improper predicate offense from

 Pinellas County.     The record demonstrates otherwise.

      Petitioner also asserts the trial court improperly relied on

 a Duval County case, case no. 11-12441 for possession of more than

 twenty grams of cannabis imposed on March 6, 2012, to enhance his

 sentence.   (Doc. 11 at 4).     He claims the court “was not authorized

 to sentence Petitioner for his prior conviction for possession of

 controlled substance, despite the fact that Petitioner agreed to

 habitualization.”     Id. at 4-5.

      This    contention    is   also        unfounded   under   Florida   law.

 Pursuant to § 775.084, Fla. Stat., the court may sentence a

 defendant as an habitual felony offender if certain factors are

 met, including “[t]he felony for which the defendant is to be

 sentenced, and one of the two prior felony convictions, is not a

 violation of § 893.13 relating to the purchase or the possession


                                        11
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 12 of 14 PageID 364



 of    a     controlled   substance.”      (emphasis    added).         The    record

 demonstrates that one of the two prior felony convictions relied

 upon by the trial court to enhance Petitioner’s sentence was not

 a violation of § 893.13 relating to the purchase or the possession

 of a controlled substance.           Indeed, the judgment and sentence for

 case no. 98-09332 includes a conviction for the sale of cocaine.

 The    habitual     felony     offender    notice     provided   by    the    state

 referenced a prior conviction of sale of cocaine, on August 14,

 1998, in Pinellas County.             (Doc. 10-2 at 2).          The sentencing

 packet includes the judgment of conviction and sentence for sale

 of cocaine in case no. 98-09332 dated August 14, 1998.                  (Doc. 10-

 5 at 2-26), thus, Petitioner’s “sentence as a habitual offender

 meets the requirement that at least one prior felony conviction

 not be a violation of section 893.13 [relating to the purchase or

 the possession of a controlled substance].”               Jones v. State, 881

 So. 2d 584, 585 (Fla. 3rd DCA June 9, 2004) (per curiam) (citing

 Woods      v.   State,   807   So.   2d   727,   729    (Fla.    1st    DCA   2002)

 (recognizing that § 775.084(1)(a)3 does not forbid the trial court

 from imposing a habitual offender sentence merely because one of

 the prior felonies relates to the purchase or the possession of a

 controlled substance)).

           Here, Petitioner fails to point to any evidence demonstrating

 it is more likely than not that no juror, acting reasonably, would


                                           12
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 13 of 14 PageID 365



 have found him guilty beyond a reasonable doubt in light of new

 evidence.     See   McQuiggin,    569    U.S.   at   395   (restricting   the

 miscarriage of justice exception to a severely confined category

 of cases in which new evidence shows it is more likely than not

 that no reasonable juror would have convicted the petitioner)

 (citation    and    quotation    omitted).       Lack      of   new   evidence

 establishing actual innocence proves fatal to any gateway claim.

      In conclusion, Petitioner has not presented any justifiable

 reason why the dictates of the one-year imitation period should

 not be imposed upon him.         He has failed to demonstrate he is

 entitled to equitable tolling.          He has failed to make a credible

 showing of actual innocence by offering new evidence that is

 directly probative of his innocence.            Therefore, the Court will

 dismiss the Petition and the case with prejudice pursuant to 28

 U.S.C. ' 2244(d).

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.     The Amended Petition for Writ of Habeas Corpus (Doc. 8)

 and the case are DISMISSED with prejudice.

      2.     The Clerk shall enter judgment dismissing the Amended

 Petition for Writ of Habeas Corpus (Doc. 8) with prejudice and

 dismissing the case with prejudice.

      3.   The Clerk shall close the case.


                                     13
Case 3:18-cv-00709-BJD-PDB Document 13 Filed 05/26/20 Page 14 of 14 PageID 366



      4.    If   Petitioner   appeals     the   dismissal   of   the   Amended

 Petition for Writ of Habeas Corpus (Doc. 8), the Court denies a

 certificate of appealability.3       Because this Court has determined

 that a certificate of appealability is not warranted, the Clerk

 shall terminate from the pending motions report any motion to

 proceed on appeal as a pauper that may be filed in this case.

 Such termination shall serve as a denial of the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

 May, 2020.




 sa 5/21
 c:
 Tony M. Hayward
 Counsel of Record


  3 This Court should issue a certificate of appealability only if
 a petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                     14
